IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL ACTION
v.
JAMES WILLIAMS No. 17-645-1
ORDER

AND NOW, this 25th day of May, 2021, upon consideration of Mr. Williams’ Sentencing
Memorandum (Doc. No. 140), the Government’s Sentencing Memorandum (Doc. No. 173), the
proceedings during the sentencing hearing conducted with counsel and the defendant on May 12,
2021, and for the reasons set forth in the Court’s May 25, 2021 Memorandum, it is hereby
ORDERED that Mr. Williams’ objection to the career offender enhancement recommended in the
Presentence Investigation Report and applied by the Court (Doc. No. 140) is DENIED.

BY THE COURT:

“adi

cK. PRATTER
UNITED STATES DISTRICT JUDGE

   
